DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


             Claims 1, 2, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tapia US 2016/0192757.

Regarding claim 1, Tapia teaches a hair styling finger tool (Abstract; Figure 3) comprising a flexible body (Paragraph 0025) formed in the shape of one or more human fingers (Figure 3, #13). The body is configured to fit one or more human fingers (when worn on the hand), enabling the hair styling finger tool to be worn on one or more fingers on one hand. The body comprises a surface (Figure 3, #14); and a plurality of hair guiding features disposed on the surface of the body (Figure 3, #16).  Furthermore, note that the features 16 are disposed on an entirety of the surface 14.

                 Regarding claim 2, Tapia teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the plurality of hair guiding features comprises a plurality of studs (Figure 3, #16; Dictionary.com defines a stud as "a boss, knob, nailhead or other protuberance projecting from a surface or part, especially as an ornament").

                  Regarding claim 7, Tapia teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the body is formed of rubber (Paragraph 0025).

                  Regarding claim 8, Tapia teaches all of the elements of the claimed invention as stated above for claim 7 and further teaches wherein the body is a unitary body (Paragraph 0033; Figure 3).

                  Regarding claim 9, Tapia teaches all of the elements of the claimed invention as stated above for claim 8 and further teaches wherein the unitary body and plurality of hair guiding features are formed of rubber (Paragraph 0025).

                  Regarding claim 12, Tapia teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the plurality of features are distributed evenly over the surface .


                 Claims 1, 3, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0060563 (Haynes).
                 Regarding claim 1, Haynes teaches a hair styling finger tool (Abstract) comprising a flexible body (Paragraph 0044) formed in the shape of one or more human fingers (Figure 1). The body is configured to fit one or more human fingers (when worn on the hand), enabling the hair styling finger tool to be worn on one or more fingers on one hand. The body comprises a surface (Figure 1, the inner side of the thumb, for example); and a plurality of hair guiding features 60 disposed on that surface. Furthermore, note that the features 30 are disposed on an entirety of the surface (the inner side of the thumb, for example).


                Regarding claim 3, Haynes teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the plurality of hair guiding features comprises a plurality of bristles (Figure 2, #60; Abstract).

                Regarding claim 13, Haynes teachesa method of styling hair (Abstract; Paragraph 0059), comprising: providing a hair styling finger tool for use on a finger (Paragraph 0060; Paragraph
0040; Paragraph 0048; Figure 1, #23), wherein the hair styling finger tool comprises: a flexible body (Paragraph 0044) formed in the shape of one or more human fingers (Figure 1), and the body is configured to fit one or more human fingers (when worn on the hand), enabling the hair styling finger tool to be worn on one or more fingers. The body comprises a surface (Figure 1, #20), and a plurality of 

                Regarding claim 16, Haynes teaches all of the elements of the claimed invention as stated above for claim 13 and further teaches wherein the hair styling method comprises hairline styling (Paragraph 0063).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes 20140060563 in view of Fardoe 20120227757.
               With regard to claim 15, Haynes does not specifically disclose using the hairstyling finger tool to perform a coiling method.
               Fardoe discloses a hair styling finger tool that uses hair guiding features mounted ona surface thereof, to perform a coiling method. See figure 2 and paragraphs 65-67.

.

                Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia in view of Cabon et al WO 2016202983.
                Regarding claims 4 and 5, Tapia teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches that the hair styling finger tool is used to apply liquid or creams to the hair (Paragraph 0012; Paragraph 0043) but does not teach wherein the plurality of hair guiding features comprises a plurality of grooves parallel to each other.
               Cabon et al. teaches a hair styling tool for applying cosmetics to hair (Abstract) wherein the applicator element comprises a plurality of grooves parallel to each other (Figure 3, #31 and #32; Page 7, line 13 of translation). Cabon teaches that these grooves can improve the flexibility of the tool and can act as product reserves (Page 3, lines 36-37).
               It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair styling tool of Tapia to include parallel grooves on the surface in addition to the
studs. This would have been an obvious modification to make as it would allow the tool of Tapia to better retain cosmetic fluid when applying to the hair, and would allow the tool to flex more to conform to the curve of a user's head. 
              Regarding claim 6, Tapia teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches that the hair styling finger tool is used to apply liquid or creams to the hair (Paragraph 0012; Paragraph 0043) but does not teach wherein the plurality of features comprises one or more grooves formed in a spiral or corkscrew extending along a length of the body. 

              It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair styling tool of Tapia to include spiraling grooves on the surface in addition to the studs. This would have been an obvious modification to make as it would allow for better flow of cosmetic fluid to reach the tips of the tool, which would help a user in applying the fluid to the roots of hair and/or the scalp. 

              Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes in view of Bowyer US 2180394. 
              Regarding claim 14, Haynes teaches all of the elements of the claimed invention as stated above for claim 13 but does not teach wherein the hair styling method comprises multistrand clustered texturing.
             Bowyer teaches a method of using (Column 1, lines 1-10) a hair styling finger tool (Figure 3) wherein a hair styling method comprises multistrand clustered texturing (Column 1, lines 3-8 teaches using combs in a shingling method, which is what multistrand clustered texturing is according to the disclosure of the instant application). Bowyer teaches that using such a hair styling finger tool to perform multistrand textured layering is advantageous because a hair stylist doesn't have to put the tool down between treating each tress of hair because it is attached to the finger (Column 1, lines 27- 32).
             It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Haynes to include the multistrand clustered texturing as taught by Bowyer in order to .

                 Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes in view of US 2013/0000656 (Velazquez) as evidenced by US 5834735 (Flowers).

                 Regarding claims 17 and 18, Haynes teaches all of the elements of the claimed invention as stated above for claim 13 but does not teach wherein the hair styling method comprises braiding or twisting.
                 Velazquez teaches a method (Abstract) including providing a hair styling finger tool (Figure 1,
#100; Figure 3, #200; Paragraph 0020) that includes a hair pick (Figure 2, #70) wherein a hair styling
method comprises braiding (Paragraph 0011) or twisting (Paragraph 0011; as evidenced by Flowers Column 1, lines 12-13, braiding is performed by twisting strands of hair together. Therefore, if a method comprises braiding, it also comprises twisting). Velazquez teaches that a method that includes such a device for performing braiding, and therefore twisting, is advantageous because it allows the user to save time by combining functionalities (Paragraph 0007).
               It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Haynes to additionally include a hair pick and the functionality of braiding and twisting as taught by Velazquez. This would have been an obvious modification to make because a device with a hair pick allows for multiple functionalities of the device, allowing a user to save time during hair styling.



Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. 
Applicant argues that the Tapia glove covers the entire hand of a user and not just fits on a single finger.  This is not persuasive because each of the fingers of Tapia can be considered to be a “single finger”, and thus Tapia meets this limitation.  Applicant also argues that Tapia does not disclose the hair guiding features to be disposed on an entirety of the surface of the flexible body.  This is not found persuasive because any one of the fingers of Tapia comprises a “surface” (the inner facing surface of each finger, see “surface” 14 in fig. 3 of Tapia.  That “surface” has hair guiding features 16 disposed on an entirety of that surface 14.
             Applicant also argues that Haynes does not disclose the flexible body comprising a surface and one or more type of hair guiding features disposed on an entirety of the surface of the flexible body.  This argument is not found persuasive because it is clear that the inner side of the thumb of the glove (see fig. 1) comprises a “surface” that has it’s entirety covered by the hair guiding features.
              The examiner notes that any portion of the gloves of either Tapia or Haynes can be called a “surface”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772